The opinion of the court was delivered by
Steele, .1. The plaintiff’s original claim was for one hundred and eigldy-fivo dollars. The defendant filed an offset, and the plaintiff then claimed twenty-five dollars more by way of offset to the defendant’s offset. The qxxestion is whether the plaintiff’s “matter in demand” exceeded two hundred dollars, and this depends on whether the twenty-five dollars is to be counted with the one hundred and eighty-five dollars in ascertaining the amount of the “ matter in demand” on the part of the plaintiff. In point of fact, instead of being a pai-t of the plaintiff’s “ matter in demand,” it was a part of his matter in defense, and was xisedj not as a substantive claim, but in reduction of the defendant’s offset. The defendant was at liberty to plead an offset, and the plaintiff was at liberty to answer the plea. It is true the plaintiff could not be permitted to present a portion of an account, and then, after a plea in offset, reply the rest of the same account. This might be a fraud xxpon the jurisdiction. But the case does not show that the twenty-five dollars was for a matter which it was even in the power of the plaintiff to present in his original exhibit. For instance, it may have been a judgment or a note entirely disconnected with the matter originally sued for, and of which the plaintiff desired to avail-himself only by way of partial defense to the defendant’s claim in offset.
The motion to dismiss was properly overruled, and the judgment is affirmed.